Citation Nr: 1632301	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-31 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for degenerative joint disease (DJD), thoracolumbar spine.

3.  Entitlement to service connection for foot fungus, left and right feet.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for toenail fungus, left toenail and right toenail.

6.  Entitlement to service connection for right knee and left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active U.S. Army service from April 1967 to March 1969, including service in Germany.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and September 2013 rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

By a rating decision issued on November 4, 2011, the RO denied claims for service connection for a bilateral knee disability and a bilateral shoulder disability.  About two weeks later, the Veteran's representative requested "NOD/Reconsideration."  The Veteran requested "a reconsideration" of the VA decision "dated Nov. 4, 2011," but specified that the "claims filed" were for bilateral shoulder pain and bilateral tinnitus.  The Veteran indicated that "documentation" was attached.  The attached records included the operative note of arthroscopy, left knee.  Thereafter, the RO issued a Statement of the Case (SCO) addressing the claim for service connection for bilateral shoulder disability, but did not continue adjudication of the claim for service connection for a bilateral knee disability.  

In March 2013, the RO advised the Veteran that the November 4, 2011, denial of service connection for bilateral knee disability was final, and that new and material evidence was required to reopen the claim.  The Board finds that the NOD to the November 2011 denial of service connection for bilateral knee disability remains pending.  The Veteran is entitled to an SOC addressing the claim.  The Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the AOJ to issue a statement of the case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238 (1999). 

In September 2013, the RO denied claims for service connection for DJD, lumbar spine, bilateral foot fungus, bilateral toenail fungus, and OSA.  The Veteran perfected substantive appeal to the Board following each of those rating decisions, and each of those issues has been certified to the Board on appeal.  See September 2015 Certification of Appeal.  

By a rating decision issued in September 2008, the Veteran sought to reopen claims for service connection for hearing loss and tinnitus.  The request to reopen these claims was initially denied (see December 2008 rating decision), but later granted, after the Veteran appealed the denials of reopening.  Service connection for tinnitus was granted in an August 2011 rating decision; a 10 percent initial evaluation was assigned.  Service connection for hearing loss was granted in a February 2013 rating decision, and a 50 percent initial rating was assigned.  The Veteran has not disagreed with any aspect of these grants of service connection.  No issue regarding hearing loss or tinnitus is before the Board for appellate review at this time.  

The Veteran testified from Houston, Texas, at a March 2016 Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's VBMS electronic records. 

The Veteran requested that the record be held open for 90 days following the March 2016 hearing.  A period of 90 days has now elapsed, and appellate record review may proceed.

Additional evidence was submitted to the Board in May 2016.  Along with that evidence, the Veteran provided a written waiver of his right to review of that evidence by the agency of original jurisdiction (AOJ).  Appellate review of all evidence may proceed.

The Veteran's claims files consist of electronic records on the Virtual VA and Veterans Benefits Management System (VBMS) electronic records systems.

The claims for service connection for lumbar spine disability, fungus of the toenails and of the feet bilaterally, obstructive sleep apnea, and for service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the medical and lay evidence is against a finding that the Veteran incurred or aggravated a left or right shoulder disability during or as a result of his service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder, right shoulder, or bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a bilateral shoulder disability.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim of entitlement to service connection.

The Veteran was notified of the criteria for service connection in a letter issued in September 2011.  The Veteran does not contend that there was any defect in the notice to him regarding his claim for service connection for shoulder disability, nor does such defect appear to the Board from the record.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service treatment records are associated with the claims file.  All private treatment records identified by the Veteran have been requested, and post-service VA clinical records are associated with the claims file.  A transcript of the Veteran's testimony at his 2016 Videoconference hearing before the Board is associated with the claims file.  The Veteran has not identified any other evidence that is available that might be relevant to the claim.

A VA examination was not provided in conjunction with the claim for service connection for bilateral shoulder disability.  VA's duty to assist requires that VA provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

Here, there is no doubt that the record contains competent evidence that the claimant has a current disability of each shoulder, but the only evidence of a possible connection between the Veterans current disability and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the VLJ did so, advising the Veteran that he should submit any evidence or medical opinion favorable to his claim.  The duties under 38 C.F.R. § 3.103 were met at the hearing.  As discussed above, the Veteran was afforded additional time in which to identify or submit a medical opinion, but submitted no evidence or opinion relevant to establishing onset of shoulder pain prior to 1995, when more than 20 years had elapsed after his service discharge.  

Thus, the Board finds that VA has satisfied the duties to notify and assist the Veteran.  No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him to substantiate the claims addressed in this decision.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claims for service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnoses recognized as chronic are among the disabilities claimed in this case, and this theory of service connection is discussed below.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310.  Compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Entitlement to service connection for a bilateral shoulder disability

Service treatment records reflect that the Veteran was treated for a variety of complaints, such as otitis externa (July 1967 to November 1967), earache (October 1967), infected blisters, right foot (April 1967), pain and swelling, left foot (May 1967), a scalp laceration (August 1968), contusion of left eyelid and abrasions (February 1969), fluid from the navel (December 1967), sore throat (January 1968-March 1968).   There is no notation that the Veteran sought medical evaluation during service for a shoulder injury or shoulder pain.  The March 1969 separation examination discloses no diagnosis or history of a shoulder disorder or injury.  At his hearing the Veteran testified that his shoulders were injured by repeated carrying and lifting of heavy munitions and jumping on and off tanks.

An August 2005 report of private MRI (magnetic resonance imaging) examination discloses that the Veteran had a full-thickness tear of the supraspinatus tendon, right shoulder, among other diagnoses of right shoulder joint abnormalities.  The August 2005 report also discloses that the Veteran had a full-thickness tear of the supraspinatus tendon, left shoulder, among other diagnoses.  The Veteran's is currently diagnosed with shoulder disabilities of torn tendons of the supraspinatus muscle bilaterally and degenerative changes of the shoulder joints, thus, he has a current disability. 

With regard to a nexus opinion, there is no opinion of record relating the Veteran's current bilateral shoulder disabilities to his active service, including the April 2016 statement submitted by the Veteran's private doctor, which does not address the question of etiology at all. See April 2016 statement of Dr. MAR. Post service treatment and medical evidence either does not address the question or suggests an onset 25 or more years post service. For example, a September 2005 private treatment note discloses the Veteran's report that symptoms of left shoulder disability began "over 10 years ago" or approximately in 1995.  A November 2010 Orthopedic Consult noted that the Veteran reported a "long history of bilateral shoulder pain beginning at least 10-12 years ago."  The Veteran reported that he had done heavy manual labor occupational activities and ignored his shoulder pain until it worsened in 2005 because he was able to continue to do "the heavy work required."  

At his March 2016 videoconference hearing before the Board, the Veteran testified that he loaded 98-pound rounds regularly during service as a gunner, so there was considerable lifting, and strain on his shoulders.  The Veteran testified that he self-medicated for shoulder pain for many years after service, and went to a chiropractor or went to Mexico to get steroid shots into the joint.  The Veteran was, however, unable to identify any treating chiropractor whose records prior to 2005 might be available.  

The Veteran is competent, as a lay person, to provide lay statements that he experienced shoulder pain chronically following his 1969 service discharge, since this would be information that came to the Veteran through his own senses.   In contrast, the competence of the Veteran's lay opinion that his current shoulder disabilities result from his service depends on the facts of the particular case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
The complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's bilateral shoulder conditions is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his bilateral shoulder condition was caused are not competent evidence as to a nexus.  

Given the evidence of record, the Board finds that the most probative evidence as to continuity of symptoms is the contemporaneous treatment records from 2005 and 2010, as these statements were made contemporaneous to treatment and for the purpose of receiving care for the condition. This evidence provides that the onset of shoulder problems occurred at the earliest around 1995, some 25 years after service. Accordingly, in the absence of competent and probative evidence that the Veteran's bilateral shoulder condition is related to his active service, his claim of entitlement to service connection for bilateral shoulder disability is denied. 


ORDER

The appeal for service connection for a bilateral shoulder disability is denied.  


REMAND

Lumbar spine claim 

 At VA examination in July 2013, the examiner found that the Veteran had underlying osteoporosis with diffuse degenerative changes.  The Veteran has provided lay reports of back pain since service.  The examiner did not opine as to the likelihood that the Veteran's current back disability has been present since service.  When VA provides an examination, it must assure that the examination report is complete.  An opinion addressing the Veteran's contention that the back disability currently causing pain has been present since service should be obtained.  Examination in person is required only if the provider asked to render the opinion deems it necessary.

Foot fungus and toenail fungus claims  

The examiner who conducted VA examination of the feet in July 2013 determined that the Veteran did not manifest fungus on the skin of the feet.  However, the examiner did not state whether fungus of the toenails was manifested.  It appears to the Board that the diagnoses of a fungus of skin of the feet and a fungus of the toenails could be interconnected, such that it would be prejudicial to the Veteran to decide the one claim before obtaining the evidence necessary to address the other.  

Obstructive Sleep Apnea claim  

At his 2016 hearing before the Board, the Veteran testified as to his belief that his current OSA is due to exposures to hazardous materials in service, to include diesel fumes and cordite from weapons firing.  Given the Veteran's military occupational specialty as a field artillery crewmember, it is certainly possible that the Veteran was exposed to the claimed substances.  Medical opinion addressing his contentions should be obtained. 

Right knee and left knee disability

Following a November 4, 2011, rating decision that denied a claim for service connection for bilateral knee disability, the Veteran's representative stated that the Veteran was seeking "NOD/Reconsideration."  This statement from the representative indicates disagreement with the denial of service connection for bilateral knee disabilities.  Medical evidence reflecting clinical treatment of the knees, among other diseases and disorders, was received in late November 2011.  The Veteran submitted a statement indicating the issues addressed in the November 4, 2011 decision were "[b]ilateral shoulder pain" and [b]ilateral tinnitus."  That was incorrect, as the November 2011 rating decision addressed only claims for service connection for the shoulder and the knees.  

In fact, the Veteran had submitted a request to reopen claim for service connection for tinnitus, and timely disagreed with denial of that request in June 2009.  A timely substantive appeal was submitted in September 2009.  That appeal remained pending when the Veteran sought to reopen the claim for service connection for tinnitus in June 2011.  Therefore, the Veteran could not submit a valid NOD as to the claim for service connection for tinnitus following the November 2011 denial of service connection for shoulder and knee disabilities.  The AOJ's determination that the NOD filed two weeks after the denial of service connection for shoulder and knee disabilities was limited to an NOD as to service connection for shoulder disabilities and tinnitus was prejudicial to the Veteran, in the absence of clarification from the Veteran as to the claim for service connection for knee disabilities.  The Veteran is entitled to an SOC addressing the claim for service connection for right, left, and bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the Veteran's disagreement with the November 4, 2011 denial of service connection for right, left, and bilateral knee disability, after completing any development deemed necessary.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return this issue to the Board for its review, as appropriate.

2.  Obtain the Veteran's VA clinical records since October 2014.  Obtain a complete record of the Veteran's treatment in Rheumatology Clinic.  Associate those records with the Veteran's electronic appellate record (VBMS record).  Duplicates need not be associated with the record.  

3.  Determine whether there are any available VA records for the Veteran prior to 2005 which are not yet associated with the claims file, to include a search for both electronic and physical (paper) files, and both inpatient and outpatient treatment records. 

4.  Afford the Veteran an opportunity to identify or submit relevant non-VA clinical records and non-clinical records relevant to the claims remaining on appeal.  

5.  Request that the examiner who conducted the July 2013 VA examination of the Veteran's back, or a reviewer with appropriate clinical training, provide an addendum opinion.  The addendum opinion may be based solely on review of the file unless the examiner/reviewer deems it necessary to examine the Veteran in person.  The electronic claims folder and electronic clinical records must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

	After reviewing the clinical and non-clinical evidence, assign a diagnosis for each current back disability. 
 
	For each assigned diagnosis, the examiner/reviewer should provide an opinion as to the likely onset (duration) of that back disability.  In particular, the examiner should state whether it is as likely as not (a 50 percent likelihood, or greater) that a current back disability has been present since the Veteran's March 1969 service separation, or within one year thereafter.  

If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.

6.  Afford the Veteran a VA disability examination of the skin and toenails of the feet.  The examiner is asked to specifically review the record of the Veteran's foot complaints in service, including a September 1967 notation that the Veteran was advised to use Epsom salt soaks.  The examiner is asked to review the records of medications dispensed by VA and to summarize medical records showing treatment of tinea of the skin or fungus of the feet or toenails.  

Then, the examiner should address these questions:
     Does the Veteran currently manifest a tinea infection or other fungus infection of the skin of the feet? 
 
     Does the Veteran currently manifest a tinea infection or other fungus infection of the toenails of the right foot, left foot, or bilaterally?

     Has the Veteran manifested a chronic tinea infection or other infection of the skin of the feet or toenails at any time during the pendency of this appeal, that is, since March 8, 2013 (date of receipt of claim for service connection for foot skin or toenail fungus infection)?

     If it is determined that the Veteran has manifested a fungal infection of the skin or the feet or toenails at any time during the pendency of the appeal (since March 8, 2013), address the following questions: 
 
     Is it as likely as not (a 50 percent, or greater, likelihood) that a fungal infection of the skin of the feet or of the toenails was incurred during service, or as a result of any incident of the Veteran's service, or as the result of any disability for which service connection is in effect?

A rationale for the requested opinions should be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.

7.  Send the file to the appropriate examiner to obtain an opinion regarding the etiology of the Veteran's OSA. If the reviewer determines that in-person examination is required, such examination should be conducted.

Assuming that review of the clinical records confirms that the Veteran has a sleep apnea disability, the reviewer/examiner should be asked to address this question:  

	Is it as likely as not (a 50 percent, or greater, likelihood) that obstructive sleep apnea was incurred during service or as a result of any incident of the Veteran's service, to include diesel fumes or chemicals released when artillery weapons are fired? 
 
	The examiner should be provided with a complete list of all disabilities for which service connection is in effect.  The examiner should address this question:

	Is it as likely as not (a 50 percent, or greater, likelihood) that obstructive sleep apnea results from a disability for which service connection has been awarded?  

A rationale for the requested opinions should be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.

8.  After the above actions are completed, if any claim on appeal is not fully granted, a supplemental statement of the case (SSOC) should be issued and the claims file should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


